Submission of a contro*930versy upon an agreed statement of facts pursuant to section 546 of the Civil Practice Act dismissed, without costs to either party. The statement of facts is not sufficient to enable the court to render judgment. It does not appear that the bills rendered by the respondent were paid, although it may be inferred such is the fact. But the court may not draw inferences of fact from the facts within the stipulated case. (Morx v. Brogan, 188 N. Y. 431; Title Guar. & Tr. Co. v. Mort. Comm,,, 271 id. 302, 305; Ormond Realty Co. v. Consolidated T. Corporation, 238 App. Div. 118.) Nor may the court consider the statements in the briefs. (McGoldrick v. Bodkin, 140 App. Div. 196.) Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.